 

LOBESLEW 19S UWIOJ NOD NOQEG@IMZY

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 1 of 10

Person/Attorney Filing: Steven J Jones

Mailing Address: 3101 N Central Ave #1500

City, State, Zip Code: Phoenix, AZ 85012

Phone Number: (602) 258-8900 X100

E-Mail Address: Stevenj@phillipslaw.com

[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 031438, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF COCHISE

Felicia Lusterino

Plaintff(s), Case No. $0200CV201900415
Vv,

MDD Logictics, INC, et al. SUMMONS

Defendant(s).

To: MDD Logictics, INC

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE,

 

1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
served on you with this Summons.

2. If you do not want a judgment taken against you without your input, you must file an
Answer in writing with the Court, and you must pay the required filing fee. To file your
Answer, take or send the papers to Clerk of the Superior Court, 4 Ledge Avenue, Bisbee,
Arizona 85603 or electronically file your Answer through one of Arizona's approved.
electronic filing systems at http://www.azcourts.gov/efilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
of this Summons.

Note: If you do not file electronically you will not have electronic access to the documents
in this case. |.

3. If this Summons and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not counting the day of service. If this Summons and the other court papers
were served on you outside the State of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
Service.
 

LOVESLER 18S Wsoy ACB yNOjOMmMzZy

“Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 2 of 10

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of COCHISE

SIGNED AND SEALED this date:Seprember 5, 2019

Amy Hunley
Clerk of Superior Court

By:BACOSTA
Deputy Clerk

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

 

 

 

 

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 3 of 10

FILED
Amy Hunley
CLERK, SUPERJOR COURT
09/05/2019 1:22PM
‘ BY: BACOSTA
DEPUTY

Timothy G, Tonkin, Esq. (#020709) Case No.: 80200CV201900415
Steven J. Jones, Esq. (#031438) HON. TERRY BANNON
PHOILLIPS LAW GROUP, P.C.

3101 N. Central Ave., Suite 1500

Phoenix, Arizona 85012

Telephone: (602) 258-8900 ext. 100

Facsimile: (602) 279-9155

\|E-Mail: Timt@phillipslaw.com

E-Mail: Stevenj@phillipslaw.com
minute entries@phillipslaw.com

Attorneys for Plaintiffs

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF COCHISE

FELICIA LUSTERINO, individually, Case No.:
Plaintiff, COMPLAINT
VS. Tort — Motor Vehicle —

MDD LOGISTICS, INC. a Foreign
Corporation; JOSE ALFREDO JAQUES
BRISENO and JANE DOE BRISENO, husband)
and wife; JOHN BERRY WALDEN and JANE
DOE WALDEN, husband and wife; JOHN
DOES 1-5; JANE DOES 1-5, BLACK
CORPORATIONS 1-5; and WHITE
PARTNERSHIPS 1-5,

 

Defendants.

 

Felicia Lusterino, (hereinafter “Plaintiff”), for her complaint, alleges:

1, Plaintiff is, and was at all times material herein, a resident of the County of
Cochise, State of Arizona.

a Defendant MDD Logistics, Inc., is a foreign corporation with a principal place of
business located at 7920 Airway Road, Suite A5, San Diego, California, 92154, and hich was
authorized to do business within the County of Cochise, State of Arizona, and actually doing

business in the State of Arizona at all times material herein.

 

 

 

 

 

 

 

+ ney

SNP nt ae ieee

oy

aon TE
oy
 

10
11
12
2B
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 4 of 10

a Defendants Jose Alfredo Jaques Briseno and Jane Doe Briseno are, and were at
all times material herein, wife and husband, and residents of the State of Arizona, |

4. At all times material herein, Defendant Jose Alfredo Jaques Briseno was acting
individually, and for and on behalf of the marital community comprised of himself and Jane
Doe Briseno for which said marital community should be held liable to Plaintiff under
applicable law. Further, the true name of Defendant Jane Doe Briseno is unknown, and
Plaintiff will seek Jeave to amend this complaint once said Defendant’s true pias becomes
known.

5. Defendants John Berry Walden and Jane Doe Walden are, and were at all times
material herein, husband and wife, and residents of the State of Arizona.

6, At all times material herein, Defendant John Berry Walden ww. acting
individually, and for and on behalf of the marital community comprised of himself and Jane
Doe Walden for which said marital community should be held liable to Plaintiff under
applicable law, Further, the true name of Defendant Jane Doe Walden is unknown, and
Plaintiff will seek leave to amend this complaint once said Defendant's true name becomes
known,

Ts Defendants John Does 1-5, Jane Does 1-5, Black Corporations 1-5, and White
Partnerships 1-5 (hereafter fictitious defendants) are, and were at all times material heveti,
principals and/or employers for which Defendants were acting as an agent, servant, or
employee within the scope of their agency or employment at the time of the accident alleged
hereafter. As soon as their true names become known, Plaintiff will amend this Complaint,
Said fictitious defendants should be held liable to Plaintiff for the actions of Defendants on the
theories of respondeat superior, agency, equitable estoppel, or other applicable law. |

8. At all times material herein, Defendant Jose Alfredo Jaques Briseno operated a

motor vehicle owned by Defendant MDD Logistics, Inc., and was acting as an agent, servant

2

 

Terr

PORT

+ SALTY IT PTV RIIINETFA *

 
 

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

 

 

 

 

 

 

 

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 5 of 10

or employee within the scope of his employment on behalf of Defendant MDD Logistics, Inc.,
and therefore, Defendant MDD Logistics, fa: should be held liable to Plaintiff for the actions
of Defendant Jose Alfredo Jaques Briseno on the theory of respondeat superior, agency,
equitable estoppel, or other applicable law. Defendant MDD Logistics, Inc. is vicariously liable
to Plaintiff for all injuries and other damages caused by Defendant Jose Alfredo Jaques
Briseno.

9. Upon belief, all fictitious Defendants were residents of the County of Cochise,
State of Arizona, and/or were organized and existing under the laws of Arizona and doing
business in the State of Arizona; and/or were foreign corporations, businesses, etc., qualified to
do business within the State of Arizona, and actually doing business therein on the date of the
accident alleged herein. .

10. All acts and events alleged hereafter occurred within the County of Cochise,
State of Arizona. .

11. The minimum jurisdictional amount established for filing this action has been
satisfied. This Court has jurisdiction and venue is proper.

COUNT ONE: NEGLIGENCE

12, Plaintiff re-alleges and incorporates paragraphs 1-11 above as if fully set forth
herein. | |

13. On October 4, 2017, at 4:00 a.m., Plaintiff was a restrained passenger in a 2014
Chevrolet Silverado with attached trailer operated by Defendant John Berry Walden (“The
Walden vehicle”), The Walden vehicle was traveling eastbound on the I-10 at mile post 315, in
Dragoon, Arizona. At the same time Defendant Jose Alfredo Jaques Briseno, while within the
scope of his employment with Defendant MDD Logistics, Inc., was operating a semi-truck

traveling eastbound on the I-10, directly behind the Walden vehicle. Defendant Jose Alfredo

 

 

+ wermenr ent st =

earner

ee a

ten
 

10
11
2
13
14
15
16
i
18
19
20
21
22
23
24

25

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 6 of 10

Jaques Briseno failed to control the speed of his vehicle and collided with the rear of the
Walden vehicle. .

13. | Defendant Jose Alfredo Jaques Briseno owed Plaintiff a duty to use reasonable
care in the operation of the MDD Logistics, Inc., vehicle, Defendant Jose Alfredo Jaques
Briseno breached said duty. The acts of negligence, culpability, lack of care and/or omissions
attributable to Defendant Jose Alfredo Jaques Briseno include, but are not limited to, the
following: failure to adhere to applicable rules and regulations regarding adequate sleep before
driving; falsifying his driving logs in violation of applicable federal regulations; failure to
control the speed of his vehicle as to avoid a collision; failure to be reasonably alert; failure to
take the necessary evasive maneuvers; and in failing to make the necessary observations
which, if made, would have averted the collision.

14. Defendant John Berry Walden owed Plaintiff a duty to use reasonable care in the
operation of his vehicle, The acts of negligence, culpability, Jack of care and/or omissions
attributable to Defendant John Berry Walden include, but are not limited to, the following: in
operating the subject vehicle and trailer without ensuring that the trailer lights were
functioning.

15. Asaresult of Defendants’ negligence, Plaintiff suffered injuries,

“COUNT TWO: NEGLIGENCE PERSE
| 16. Plaintiff re-alleges and incorporates paragraphs 1-15 above as if fully set forth
herein.

17. A.RS, § 28-701(A) isa statute enacted for the safety of others on the roadway,

18. Defendant Jose Alfredo Jaques Briseno failed to control the speed of his ‘vehicle
so as to avoid a collision and violated A.R.S, § 28-701 (A), and is negligent per se.

DAMAGES

1 LaQinrtnemeen Peomremeee rental hd

 

Neen iette teed ene we

sommes -

Tee ae
 

MN

nN WD

10
11
12
8
14
15
16
17
18
19
20
21
Ze
23
24
25

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 7 of 10

19, Plaintiff re-alleges and incorporates paragraphs 1-18 above as if fully set forth
herein.

20, Asa direct and proximate result of the negligent, reckless, and careless conduct
of Defendants, Plaintiff suffered injuries which caused her pain, suffering, distress, mental and
emotional anguish and anxiety, and a general decrease in her quality and enjoyment of life, .all
in an amount to be proven at trial.

21. Asa further direct and proximate result of the negligent, reckless, and careless
conduct of Defendants, Plaintiff has incurred expenses for medical care, and may incur
expenses for future medical care, al] in an amount to be proven at trial.

22. Asa direct and proximate result of the negligent, reckless, and careless conduct
of Defendants, Plaintiff has or may have suffered lost earnings and may suffer future lost
earnings and/or diminished earning capacity, all in an amount to be proven at trial.

23. Asa further direct and proximate result of the negligent, reckless, and careless
conduct of Defendants, Plaintiff has suffered damage to her vehicle or other personal property,
and is entitled to compensation for repair or replacement of the vehicle or other property, for
such vehicle or property’s accelerated depreciation, for rental car expenses, and for the loss of
its use until it was/is repaired or replaced, all in an amount to be proven at trial.

24, | As a further direct and proximate result of the negligent, reckless, and careless
conduct of Defendants, Plaintiff has incurred expenses for driving to doctor appointments, and
is entitled to compensation for her mileage driven to doctor appointments, all in an amount to
be proven at trial.

WHEREFORE, Plaintiff prays for judgment against Defendants, and each other
defendant named herein, jointly and severally, as follows:

(a) For Plaintiff's general and special damages;

 

 

nthe neon ence

LAER EEERTTERTEWe ERS ot

 

fe
|

1S
E

 

 

 
 

10
i
12
1B
14
15
16
17
18
19

21
22
23
24
25

 

 

 

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 8 of 10

(b) For Plaintiff's expenses incurred for past medical care and treatment of
Plaintiff's injuries for future medical treatment expenses;

(c) For Plaintiffs expense for repair/replacement of her, vehicle, rental car
expenses, and loss of use of her vehicle;

(a) For Plaintiff's past and future lost wages and loss of earning capacity,

(ce) For Plaintiff's expenses driving to doctor appointments;

(f) For Plaintiff's costs incurred herein;

(g) For interest at the highest legal rate on all damages and costs from the
time incurred on the date of such judgment, whichever is sooner, until
paid; and

(h) For such other and further relief as the Court deems just and proper.

STATEMENT OF TIER VALUE

Consistent with the factors and characteristics identified in the lawsuit above, this
matter is an automobile toit, and pursuant to Rule 26.2(b) of the Arizona Rules of Civil

Procedure, the damages sought in this case qualify it as a Tier 2 case.

Ww
DATED this 20) day of August, 2019.

PHILLIPS LAW GROUP, P.C.

By Le

Timothy Gf Tonkin, Esq.
Steven J, Jones, Esq.
Attorneys for Plaintiff

 

ee

 

 
 

LOVESLEN Tag w0s AOD UNSIDOVNZY

Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 9 of 10
FILED

Amy Hunley
CLERK, SUPERIOR COURT
09/05/2019 1:22PM
BY: BACOSTA

Person/Attorney Filing: Steven J Jones eure

Mailing Address: 3101 N Central Ave #1500 Case No.: $0200CV2019004} 5
City, State, Zip Code: Phoenix, AZ 85012 HON. TERRY BANNON

Phone Number: (602) 258-8900 X100

E-Mail Address: Stevenj@phillipslaw.com

[ Cl ] Representing Self, Without an Attorney

(if Attorney) State Bar Number: 031438, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF COCHISE

Felicia Lusterino

Plaintiff(s), Case No.

v.

MDD Logictics, INC, et al. CERTIFICATE OF
Defendant(s).

COMPULSORY ARBITRATION

I certify that J am aware of the dollar limits and any other limitations set forth by the
Local Rules of Practice for the Cochise County Superior Court, and I further certify that
this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
the Arizona Rules of Civil Procedure.

 

ERT A mola Waa aR aIRSESS aie gp eee etree emt Sieemeaie ms,

RESPECTFULLY SUBMITTED this (

By: Steven J Jones /s/
Plaintiff/Attorney for Plaintiff
Case 4:19-cv-00524-RM Document 1-3 Filed 10/30/19 Page 10 of 10

 

Attorney or Party without Attorney:
PHILLIPS LAW GROUP
Timothy Tonkin (020709)
3101 N Central Avenue Suite 1500
Phoenix, AZ 85012

Telephone No: (602) 258-8900

‘Attorney For: Plaintiff

For. Court Use Only

 

Ref. No. or File No.!’| LUSTERINO FELICIA

 

Insert name of Court, and Judicial District and Branch Court:

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA IN AND FOR THE COUNTY OF COCHISE

 

Plaintiff; Felicia Lusterino
Defendant: MDD Logictics, INC, et al.

 

CERTIFICATE OF SERVICE

 

 

Hearing Date: Time: Dept/Di: Case Number:
$0200C0V201900415

 

 

 

 

1. At the time of service | was at least 21 years of age and not a party to this action.

2. | served copies of the

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION; PLAINTIFF'S INITIAL RULE 26.1 DISCLOSURE STATEMENT; PLAINTIFF'S NON-
UNIFORM INTERROGATORIES; PLAINTIFF'S REQUEST FOR PRODUCTION; PLAINTIFF'S REQUEST FOR ADMISSIONS OF FACTS AND GENUINENESS OF

DOCUMENTS

3. a. Partyserved: MDD Logictics, INC

bh. Person served: JOAN RAMIREZ, WAREHOUSE CLERK

4, Address where the party was served: 9295 Siempre Viva Road Suite H, San Diego, CA 92154

5. | served the party:

a. by substituted service. On: Mon, Sep 30 2019 at: 01:17 PM by leaving the copies with or in the presence of:
JOAN RAMIREZ, WAREHOUSE CLERK .

(a) (Company) Person of suitable age and discretion. Informed him or her of the general nature of the papers.
(b) | received this document for service on: Thu, September 26, 2019

Service: $69.00, Mileage: $0.00, Certificate: $10.00, Wait: $0.00, Fees Advanced: $0.00, Total: $79.00

6. Person Executing:
a, Daniel Womack 3390, San Diego County
b, FIRST LEGAL :
3737 North 7th. Street Suite 209
PHOENIX, AZ 85014
c. (602) 248-9700

 

FIRSTLEGAL

 

 

 

| Declare under penalty of perjury under the laws of the State of
California that the foregoing is true and correct.

7 yy 1) i
amg Lemach
40/01/2019 :

(Date) (Signature)

 

CERTIFICATE OF SERVICE

3814035 (10373651)

 
